        Case 2:18-cv-02441-DDC-TJJ Document 9 Filed 11/08/18 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

KEELY BAILEY on her own behalf and
                               )
on behalf of other similarly situated
                               )
persons,                       )                             Case No. 2:18-CV-02441-DDC-TJJ
                               )
            Plaintiff,         )
                               )
v.                             )
                               )
BURY THE HATCHET KC, LLC,      )
BURY THE HATCHET, LLC, BURY    )
THE HATCHET HOLDINGS, LLC, and )
BURY THE HATCHET OP, LLC,      )
                               )
            Defendants.        )


                  JOINT MOTION TO DISMISS UNDER FED. R. CIV. P. 41

         Under Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiff KEELY BAILEY (“Plaintiff”) and

defendant BURY THE HATCHET, KC, LLC, (“Defendant”), by and through undersigned

counsel, jointly move to dismiss the action in its entirety, with prejudice as to Plaintiff’s

individual claims and without prejudice as to the claims of the putative class members, with the

Parties to bear their own fees and costs.

         Therefore, the Court may proceed to dismiss the action in its entirety with prejudice as to

Plaintiff’s individual claims and without prejudice as to the claims of the putative class members.




65981684.2
        Case 2:18-cv-02441-DDC-TJJ Document 9 Filed 11/08/18 Page 2 of 3




                                           Respectfully submitted,

                                           HKM ATTORNEYS LLP


                                        yBy:       /s/ John J. Ziegelmeyer III
                                               JOHN J. ZIEGELMEYER III (# 23003)
                                               1501 Westport Road
                                               Kansas City, MO 64111
                                               Telephone: (816) 875-3332
                                               jziegelmeyer@hkm.com

                                               DONALD W. HEYRICH
                                               600 Stewart Street
                                               Seattle, WA
                                               Telephone: (206) 383-2504
                                               dheyrich@hkm.com

                                           ATTORNEYS FOR PLAINTIFF KEELY
                                           BAILEY

                                           POLSINELLI PC


                                        yBy:      /s/ Brendan L. McPherson
                                               BRENDAN L. MCPHERSON (# 23771)
                                               900 W. 48th Place, Suite 900
                                               Kansas City, MO 64112
                                               Telephone: (816) 753-1000
                                               Fax: (816) 753-1536
                                               bmcpherson@polsinelli.com

                                           ATTORNEYS FOR DEFENDANT BURY THE
                                           HATCHET KC, LLC




                                       2
65981684.2
        Case 2:18-cv-02441-DDC-TJJ Document 9 Filed 11/08/18 Page 3 of 3




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 8th day of October, 2018, the foregoing was
an electronically-filed document with the Clerk of the Court by using the CM/ECF system.
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.


                                                   /s/ Brendan L. McPherson




                                               3
65981684.2
